Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 1, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  147284 & (35)                                                                                       Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  HANI & RAMIZ, INC., d/b/a MORE                                                                         David F. Viviano,
  FOOD 4 LESS, and HANI & RAMIZ                                                                                      Justices
  PROPERTIES, LLC,
            Plaintiffs-Appellees,
  v                                                                SC: 147284
                                                                   COA: 316453
                                                                   Oakland CC: 2011-121029-CK
  NORTH POINTE INSURANCE
  COMPANY,
           Defendant-Appellant,
  and
  BLACKMORE-ROWE SWARTZ
  CREEK, INC.,
            Defendant.

  ____________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the June 12, 2013 order of the Court of Appeals is
  considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we
  REVERSE that part of the order of the Court of Appeals denying the motion for stay
  pending appeal, and we REMAND this case to the Oakland Circuit Court for entry of an
  order staying the execution of the judgment pending completion of this appeal. MCR
  7.209(H)(1).

        CAVANAGH, J., would deny leave to appeal.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 1, 2013
         h0626
                                                                              Clerk